*938OPINION
MORRISON, Judge.
This is an appeal from an order revoking probation.
On May 18, 1965, appellant was convicted for driving while intoxicated as a second offender; his punishment was assessed at three years in the Department of Corrections, and he was placed on probation, one of the conditions of which was that he avoid drinking alcohol during such period of probation.
At the revocation hearing appellant joined in a stipulation that his probation officer had twice found him in a state of intoxication from drinking alcohol to excess.
The trial court did not abuse his discretion in revoking probation.
The judgment is affirmed.